NOT RECOMMENDED FOR PUBLICATION
                             File Name: 05a0770n.06
                            Filed: September 1, 2005

                                      No. 03-4323

                        UNITED STATES COURT OF APPEALS
                             FOR THE SIXTH CIRCUIT


BENJAMIN FRANK DOSA,

      Petitioner,
                                                    Petition for review of an order of the
v.                                                  Board of Immigration Appeals.

ALBERTO       GONZALES,         ATTORNEY
GENERAL,

      Respondent.
                                           /

BEFORE:      BOGGS, Chief Judge; RYAN and ROGERS, Circuit Judges.

      RYAN, Circuit Judge.        The petitioner, Benjamin Frank Dosa, seeks review of

a final order of the Board of Immigration Appeals (BIA) affirming the Immigration Judge’s

(IJ) denial of Dosa’s claims for asylum, withholding of removal under the Immigration and

Nationality Act, and withholding under the United Nations Convention Against Torture. The

IJ found Dosa to be an “inherently incredible person,” denied his application, and ordered

him removed. For the reasons set forth below, we deny Dosa’s petition for review.

                                               I.

      Dosa claims to be a college educated political activist from Togo, an African nation

ruled by the dictator Eyadema, from 1967 until his death in February 2005. Dosa claims

he was a member of the political party, Union Forces for Change (UFC), and that his
(No. 03-4323)                              -2-

political activities in support of democracy resulted in his imprisonment by the government

and severe beatings on two separate occasions.

       Dosa testified that he was arrested in Togo on May 20, 1994, after giving a speech

on behalf of the UFC. He says that while imprisoned for ten days he was beaten and

tortured and upon release was forced to sign a document pledging to discontinue his

involvement with the UFC. Dosa claims that while he was acting as an election observer

for the UFC on June 21, 1998, Eyadema’s officers stormed the polling place where he was

working and replaced legitimate ballots with fraudulent ones. Before Dosa could report the

incident, he was imprisoned, beaten, and told he was going to die. He testified that with

the help of some UFC party members, who bribed a sympathetic army colonel, he escaped

on July 2, 1998. Dosa says he fled Togo, flew from Benin to Canada via Brussels, and was

smuggled into the United States at Buffalo, New York.

       Dosa applied for asylum on October 18, 1998, claiming he would be persecuted if

he returned to Togo. His application was denied. He was then placed in removal

proceedings, where he conceded removability and applied for asylum, withholding of

removal, and voluntary departure. Dosa later submitted a supplemental application, and

on April 11, 2002, following a merits hearing, the IJ found Dosa’s story unbelievable, and

denied his application.

       Dosa filed a timely appeal with the BIA, which affirmed the IJ’s decision without

opinion. Dosa then filed a pro se petition for review and a motion for stay of removal with

this court. A stay was granted on December 4, 2003.

                                            II.
(No. 03-4323)                                 -3-

         When the BIA affirms without opinion, we review the IJ’s decision as the final

administrative order. Yu v. Ashcroft, 364 F.3d 700, 702 (6th Cir. 2004). When an IJ makes

a credibility determination adverse to a petitioner, we review that determination for

“substantial evidence,” id., reversing only if “any reasonable adjudicator would be

compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B). Under this highly

deferential standard of review, we have rarely disturbed an IJ’s denial of asylum based

upon a finding that the petitioner’s testimony is unworthy of belief, particularly when his or

her credibility goes to the heart of the claim. Sylla v. INS, 388 F.3d 924, 926 (6th Cir.

2004).

         Dosa contends that the IJ’s adverse credibility finding was not substantiated, in that

the IJ focused on immaterial, minor discrepancies between Dosa’s testimony and the

information he provided in his application for asylum. Therefore, Dosa argues, the IJ’s

adverse credibility determination does not go to the heart of his claim. We do not agree.

         The IJ identified several inconsistencies between Dosa’s testimony and his

application papers, two of which the IJ highlighted. The IJ found, first, that Dosa’s

testimony regarding the names and number of persons arrested with him in 1994 was

inconsistent with the information supplied in his application for asylum. The application

listed the names of three persons. When Dosa testified, he named three individuals, one

of whom was a person not named in the application. According to the IJ, it was only in

response to leading questions from Dosa’s counsel that he supplied the correct name of

the third person listed on the application. The IJ immediately brought this inconsistency to

Dosa’s attention and asked why Dosa’s counsel had to provide Dosa with the correct name.

Dosa failed to reconcile the inconsistency and offered only that the stress of testifying
(No. 03-4323)                              -4-

caused the miscue.      The IJ found that Dosa’s failure to adequately explain this

inconsistency, taken together with the importance to his claim of the details of his arrest

and imprisonment, was an important indication that Dosa’s testimony was not credible. We

cannot say that this conclusion by the IJ was based upon a minor or immaterial matter, or

that any reasonable adjudicator would be compelled to find Dosa credible. See Singh v.

Ashcroft, 398 F.3d 396, 402-03 (6th Cir. 2005).

       The IJ also noted that Dosa testified that an army colonel had allegedly been bribed

so that Dosa could escape from prison in 1998, but that this rather dramatic fact was not

mentioned in Dosa’s application papers. The IJ concluded that if an army colonel had

actually been bribed and the bribery was critical to Dosa’s escape, as Dosa said it was, he

surely would have mentioned it in his application papers. The IJ found that Dosa’s

testimony regarding the army colonel was fabricated.

       The IJ was justified in finding that the inconsistency between Dosa’s application

papers and his testimony concerning the alleged bribery as critical to the alleged escape,

was material to Dosa’s story and warranted the finding that Dosa’s testimony was not

credible.

       Although some of the inconsistencies between Dosa’s testimony and the information

provided or not provided in his application papers are minor, there are also several

inconsistencies, in addition to the two material inconsistencies that we have discussed.

They are thoroughly discussed in the IJ’s detailed and well organized bench opinion, and

we need not repeat them here. The point is that the cumulative effect of the many

inconsistencies in Dosa’s story strongly supports the IJ’s determination that Dosa’s

testimony, taken as a whole, was unworthy of belief. See Yu, 364 F.3d at 703-04.
(No. 03-4323)                              -5-

       The IJ also found that Dosa failed to corroborate his decidedly dubious story of

imprisonment, torture, and escape with documentary evidence that was available to him

or with the testimony of those including some of his relatives who were available to testify

and who would have had personal knowledge of many parts of Dosa’s story. The IJ

explained that after watching Dosa testify and listening carefully to his uncorroborated

story, and taking into account the several inconsistencies between Dosa’s application

papers and his testimony and within the testimony, he concluded that Dosa concocted

much of the story he related under oath. The IJ found Dosa to be “an inherently incredible

person.”

       We are in no position to secondguess the IJ’s fully explicated finding that Dosa’s

testimony was unworthy of belief, and we, therefore, decline to disturb it. The record

provides substantial evidence to support the IJ’s finding that Dosa was “an inherently

incredible person.”

       Finally, Dosa’s assertion that the BIA improperly applied its summary affirmance

without opinion procedure in this case is without merit. Denko v. INS, 351 F.3d 717, 731-32

(6th Cir. 2003).

                                            III.

       For the aforementioned reasons, the petition is DENIED.
(No. 03-4323)                               -6-

       BOGGS, Chief Judge, dissenting. I dissent because I do not believe that the IJ’s

adverse credibility determination was supported by substantial evidence.

       The IJ stated that he “believes that if what [Dosa] said were true, the court would

probably grant his asylum application,” but concluded that Dosa was “an inherently

incredible person” who had failed to demonstrate “that he is from Togo, let alone that he

is a member of the UFC or has done anything for the party.” In other words, the IJ’s

position was that while Dosa presented a portrait of someone who qualified for asylum, he

failed to demonstrate that his own life overlapped with that portrait even to the extent of

being a native of Togo. I believe that, on the basis of the evidence cited by the IJ, and the

reasons given for his decision, any reasonable adjudicator would be compelled to the

contrary.

       When, as in this case, the IJ’s decision rests entirely on an adverse credibility

determination, we must “defer to the IJ on credibility questions,” but “that deference is

expressly conditioned on support in the record, as evidenced by specific findings” El

Moraghy v. Ashcroft, 331 F.3d 195, 205 (1st Cir. 2003). “[D]eference is not due where

findings and conclusions are based on inferences or presumptions that are not reasonably

grounded in the record.” Id. at 202 (citing Cordero-Trejo v. INS, 40 F.3d 482, 487 (1st Cir.

1994)); see also Dia v. Ashcroft, 353 F.3d 228, 249 (3d Cir. 2003) (“it is clear that ‘adverse

credibility determinations based on speculation or conjecture, rather than on evidence in

the record, are reversible’”) (citing Chen Yun Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.

2002)).

       During oral argument, we asked counsel for the United States to list the most

significant inconsistencies within Dosa’s testimony or between his testimony and asylum
(No. 03-4323)                                -7-

application. Counsel could point to only two major problems: the inconsistencies described

by the court regarding Dosa’s 1994 arrest and his escape from prison. See Slip Op. at 3-4.

Only when pressed repeatedly to name a third significant problem with Dosa’s application

did counsel suggest Dosa’s failure to mention his fluency in English and French on an

earlier asylum application, prepared by a now-disbarred attorney.

       The government’s difficulty in pointing us to a genuine inconsistency in Dosa’s

testimony in addition to those concerning his arrest and escape is unsurprising. Of the

other inconsistencies the IJ identified in Dosa’s testimony, some were illusory,1 or

inconsistent only in light of speculation or questionable assumptions on the IJ’s part,2 others

were extremely trivial,3 and still others were simply the result of misunderstandings between



       1
         For example, the IJ faulted Dosa for first testifying that he was incarcerated until
June 2, and then changing his testimony to June 1, to conform to the date given in his 2000
Application. In fact, Dosa testified that he was released from prison on June 1, and arrived
home on June 2. (J.A. 84.) The IJ also found Dosa’s credibility to be undermined by the
fact that Dosa testified that he, while having been Catholic originally, was now a Protestant,
but his mother, who remained Catholic, referred in a letter to “our church.” Needless to
say, this is not a contradiction; there are any number of reasons why a Catholic might refer
to “our church” in a letter to her apostate son. The IJ also questioned the authenticity of
this letter from Dosa’s mother because it failed to mention an event that the IJ had
previously declared to have never happened.
       2
        For example, the IJ questioned the authenticity of a UFC membership card Dosa
claimed had been torn up by a guard while he was in prison, on the grounds that Dosa’s
claim that he had been able to retrieve the pieces of the card “makes little sense,” and that,
despite Dosa’s testimony that although he, and many others, had been members of the
UFC since 1990, the party only began formalizing memberships and assessing dues in
1996, Dosa’s claim to have been a member since 1990 was contradicted by the notation
on the card that Dosa had been a member since 1996.
       3
         For example, during Dosa’s testmony at the hearing, he spelled the name of the
person with whom he was arrested as KOMLAVI. On his asylum application that name is
spelled KOMLANVI. The IJ acknowledged that this “could be explained as a scrivener’s
error,” but stated that it nonetheless “raises a red flag.”
(No. 03-4323)                               -8-

Dosa and the IJ,4 who frequently expressed exasperation at his inability to understand

Dosa, and at one point pondered the use of an interpreter. Of the few inconsistencies cited

by the IJ that are evident in the record, only two, those concerning Dosa’s arrest and

escape from Togo, are relevant to his claim to have been persecuted. Neither Dosa’s

failure to list all the languages he spoke, nor some other apparent discrepancies found by

the IJ in Dosa’s account of his schooling and employment history have any bearing on

Dosa’s persecution claim, and therefore may not be deemed to undermine his credibility.

See Daneshvar v. Ashcroft, 355 F.3d 615, 623 (6th Cir. 2004) (“If discrepancies ‘cannot be

viewed as attempts by the applicant to enhance his claims of persecution, they have no

bearing on credibility.’”) (quoting Shah v. INS, 220 F.3d 1062, 1068 (9th Cir. 2000)); see

also Yu v. Ashcroft, 364 F.3d 700, 704 (6th Cir. 2004) (“minor inconsistencies ‘in dates

which reveal nothing about an asylum applicant’s fear for his safety’ [are] an inadequate

basis for the adverse credibility finding”) (quoting Senathirajah v. INS, 157 F.3d 210, 221

(3d Cir. 1998)). In my view, the IJ’s finding that Dosa’s testimony was inconsistent with his




       4
        The following exchange is typical of the dialog between Dosa and the IJ:
              [JUDGE TO MR. DOSA]
              ....
                     A. This fourth picture should be - - yeah, that should be the
              meeting place in my house, next to my house. Because the house is
              next to mine with my office.
              ....
                     Q. So this is what?
              ....
                     A. The meeting place, yeah.
                     Q. The meeting place. So when you said earlier it was your house,
              that’s wrong?
(J.A. 117: 4-15.)
(No. 03-4323)                               -9-

asylum application stands or falls with his determination that Dosa testified inconsistently

with regard to his arrest and escape from Togo.

       As the court notes, see Slip Op. at 3, the IJ found that Dosa’s testimony about his

1994 arrest was initially inconsistent with his asylum application, and that he only corrected

himself after being prompted to do so by leading questions from his attorney. Neither

finding is justified by the record. On his asylum application, Dosa stated that he was

arrested along with three other men: Felix Yomenu, Innocent Agboke, and Jean Dossouvi.

At the hearing he described a meeting that was broken up by police, and testified as

follows:

              They started beating up, and people running, and then they seized me and

              Felix - -

       JUDGE TO MR. DOSA

              Q. I’m sorry. Seized you and who?

              A. Felix Yomenu.

       ....

              Q. Who else?

              A. They seized me and Felix Yomenu, and Innocent Agboke also.

       ....

              Q. Okay. Who else?

              A. Syprain.

              Q. Okay. Anybody else arrested?

              A. No, there were three arrested.

       MR. NAMEI TO MR. DOSA
(No. 03-4323)                             - 10 -

             Q. Okay, so it was Felix, Innocent, and Syprain - -

             A. Dossouvi also.

      JUDGE TO MR. DOSA

             Oh so there were four of you?

             A. Yes.

             Q. Give me the name of the fourth person.

             A. JEAN Dossouvi.

      ....

             Q. So there were four of you arrested?

             A. Yes.

             Q. I’m sorry, five of you. One, two, three, four, five.

             A. Jean Dossouvi, Felix Yomenu, me, and - -

             Q. Innocent and Syprain.

             A. Syprain was not arrested. Syprain was at the meeting.

             Q. But he was arrested, right?

             A. No, he wasn’t arrested.

             Q. Well, why did you just tell me he was arrested?

             A.   Syprain was not arrested because he was also a member of

      (indiscernible) to go and teach.



(J.A. 80-82.) While there was clearly some confusion between Dosa and the IJ about who

had been seized and who had been arrested, there is no inconsistency between Dosa’s

testimony and his application. His final answer to the judge was that the same three men
(No. 03-4323)                              - 11 -

he had listed on his asylum application, Dossouvi, Yomenu, and Agboke, were arrested

with him. Dosa first referred to Syprain while he was describing who was seized by the

police at the meeting. The IJ then began describing those seizures as arrests, and only

when Dosa realized that the IJ was asking who had actually been arrested and taken into

custody, did he clarify matters, and add the name of Dosouvi. It is entirely possible, and

consistent with Dosa’s testimony, that Syprain was seized by the police along with the

others, but then released while the other four men were taken into custody.

      The IJ, however, was convinced that Dosa had told him that Syprain was arrested,

and that Dosa’s attorney had prompted Dosa to change his story by asking leading

questions:

             Q. So all five of you were arrested.

             A. Four. Syprain was not arrested.

             Q. Why did you tell me he was?

             A. Sorry, I wasn’t - -

             Q. You did tell me he was arrested, right?

             A. I’m sorry, I’m sorry.

             Q. Did you say that or not?

             A. I’m sorry.

             Q. Did you say that?

             A. I was mistaken about this.

             Q. Why did you come up with the wrong name then? Why did he have to tell

      you who the other person was?

             A. Jean Doussovi. That was my fault.
(No. 03-4323)                              - 12 -

              Q. Why did he have to tell you Jean Doussouvi’s name? Why couldn’t you

       remember that on your own?

              A. I’m sorry. I’m under stress.

              Q. You’re under stress. Okay, okay.



(J.A. 82.) The IJ took this exchange as an admission that Dosa had stated that Syprain

was arrested and then changed his story. In fact, Dosa admitted no such thing. And, as

the extracts from the transcript quoted above make clear, Dosa’s attorney did not mention

Jean Doussouvi’s name. The “leading question” that elicited that name from Dosa was

“[o]kay, so it was Felix, Innocent, and Syprain - -” I do not believe that any reasonable

adjudicator could find on the basis of this exchange that Dosa testified inconsistently about

his 1994 arrest in a way that undermined his credibility.

       With regard to his escape from Togo, Dosa testified that members of the UFC

arranged for his escape with the help of an army colonel. According to Dosa, “people from

our party went to see him . . . and they tell him that, you know, they need me out of there

because many people have already lost their lives.” (J.A. 99.) Dosa was then asked

whether the colonel was bribed, and he answered that he had been bribed. (J.A. 100.)

The IJ found that this account of Dosa’s arrest was inconsistent with his asylum application,

on which Dosa stated that he was able to escape “with the help of a few military men who

secretly oppossed [sic] the regime.” The IJ questioned why Dosa did not mention the

bribery in his application, and stated that “[i]f that truly happened, the Court believes it

probably would have been in the application supplement.”
(No. 03-4323)                               - 13 -

       The most obvious question raised by the IJ’s statement is why one would believe

that this incident would have been mentioned in the application when Dosa did not even

think to mention it during his testimony until he was asked directly. Perhaps Dosa viewed

the bribery of even sympathetic colonels as something one takes for granted as a prison

escapee in Togo. Perhaps he was worried about declaring on a government form that he

had been involved in bribing an official. We will never know. I do not believe, however, that

the IJ’s inferences that the bribery never took place, and that Dosa’s credibility was

undermined by his claim that it did, were so self-evident that the IJ was warranted in relying

on them without any explanation. See Lam v. Ashcroft, 112 F. App’x 477, 479 (6th Cir.

2004) (unpublished) (“Courts have diminished the significance of omissions when an

applicant testifies at a hearing about something that is left out of his initial application

because of the limited space available on the application forms.”) (citing Secaida-Rosales

v. INS, 331 F.3d 297, 308-09 (2d Cir. 2003)); Secaida-Rosales, 331 F.3d at 308 (“If minor

inconsistencies or misrepresentations of unimportant facts cannot constitute the basis for

an adverse credibility finding, a fortiori minor omissions cannot.”); see also Hartooni v. INS,

21 F.3d 336, 342 (9th Cir. 1994) (IJ must offer a “specific, cogent reason for any stated

disbelief.”).

       This leaves Dosa’s failure to provide adequate corroboration for his application as

the only possible basis for the IJ’s finding that he lacked credibility. See Slip Op. at 4-5.

       Dosa submitted the following documents as evidence in support of his application:

a copy of a letter from his mother; a copy of a letter from Simon Sanci (a UFC official); a

copy of his UFC party membership card; and a copy of an undated summons, provided by

Sanci, purportedly sent to Dosa by the Togolese government after he escaped to the
(No. 03-4323)                               - 14 -

United States. The IJ refused to credit any of these documents, because they were

uncertified copies, and were not accompanied by certified translations from the original

French. The IJ also refused to allow Dosa present an acquaintance from Togo, now

residing in the United States, as a witness, because Dosa gave less than the required

fourteen days of notice of his intent to call that witness, and because of problems with the

witness’s identification, namely a mark on a “work authorization card” that made the first

two letters of his name illegible, and slight differences between the names on two other

forms of identification. (See J.A. 165-66.) This left Dosa without any corroborating

evidence.

       The failure of an alien to produce corroborating evidence may be fatal to a claim for

asylum only if it would have been reasonable for the IJ to expect that evidence to be

produced, and the applicant cannot plausibly explain his failure to produce it. See Dorosh

v. Ashcroft, 398 F.3d 379, 382 (6th Cir. 2004) (upholding BIA rule that the failure to provide

corroborating evidence it is “reasonable to expect” may be regarded as evidence that an

applicant has failed to meet her burden of proof); see also Perkovic v. INS, 33 F.3d 615,

621 (6th Cir. 1994) (“an alien is not required to produce evidence of persecution; the alien’s

own testimony can be sufficient to support an application for asylum, where the testimony

is believable, consistent, and sufficiently detailed to provide a plausible and coherent

account of the basis for his fear.”) (internal citation omitted); 8 C.F.R. § 208.13(a)

(“testimony of the applicant, if credible, may be sufficient to sustain the burden of proof

without corroboration.”).

       This rule is subject to two limitations. First, the evidence it is “reasonable to expect”

must be “easily available” to the applicant. See Sidha v. INS, 220 F.3d 1085, 1091 (9th Cir.
(No. 03-4323)                              - 15 -

2000); see also Dorosh at 382-83 (“supporting documentation must be provided only if it

is of the type that would normally be created or available in the particular country and is

accessible to the alien, such as through friends, relatives, or co-workers.”) (internal

quotation and citation omitted). Second, even the failure to produce easily available

evidence cannot be held against an applicant unless he was given the opportunity to

explain at the asylum hearing why that evidence was not produced. See Sidha, 220 F.3d

at 1091 & n.3 (“The petitioner must be given an opportunity at his IJ hearing to explain his

failure to produce material corroborating evidence. . . . In this case Petitioner was

specifically asked to explain the lack of corroboration and presented an explanation that

both the IJ and BIA explicitly found incredible.”); see also Arulampalam v. Ashcroft, 353
F.3d 679, 688 (9th Cir. 2003) (reversing adverse credibility determination, and rejecting

government argument that asylum applicant had failed to credibly explain absence of

corroborating evidence, because “Arulampalam was not ‘given an opportunity at his IJ

hearing to explain his failure to produce material corroborating evidence.’”) (citing Sidha).

       The IJ identified five potential sources of corroborating evidence that Dosa did not

provide: (1) Dosa did not provide letters or a statement from his brother and sisters in

Nigeria; (2) Dosa did not call as witnesses his three uncles living in the United States; (3)

Dosa did not provide statements from other friends in the United States; (4) Dosa did not

obtain a statement from his mother testifying to a grenade attack on Dosa’s house after he

escaped to the United States; and (5) Dosa only submitted one letter from his mother and

one from Sanci, and did not submit others that he received from both individuals.

       Of these five potential sources of evidence, Dosa was asked to explain only three:

not calling his uncles to testify, not providing more letters from his mother and Sanci, and
(No. 03-4323)                               - 16 -

not getting a statement from his mother about the grenade attack. He was never asked

why he did not provide a statements from his brother, sisters, or friends in the United States

(one of whom he attempted unsuccessfully to call as a witness), and therefore cannot be

said to have failed to explain the absence of those statements.

       Dosa explained that he did not ask his uncles to testify on his behalf because he was

no longer on good terms with them since they each married. He explained that he threw

away his other letters from Sanci after reading them, and that he did not submit other

letters from his mother because they did not discuss anything relevant to his application.

Finally, he explained that he did not get a statement from his mother about the grenade

attack because he did not know he needed to do so. The IJ rejected each of these

explanations without explanation, declaring simply that “no reasonable explanation” had

been given. This is not an acceptable basis for the denial of an otherwise meritorious

asylum claim.    Our review of an IJ’s decisions requires that we assess whether a

reasonable adjudicator could agree with the IJ’s conclusions; an assessment that is

impossible when an IJ fails to explain the basis for his findings. See See Secaida-Rosales

v. INS, 331 F.3d 297, 307 (2d Cir. 2003) (“When an IJ rejects an applicant’s testimony, the

IJ must provide ‘specific, cogent’ reasons for doing so.”) (citing Aguilera-Cota v. INS, 914
F.2d 1375, 1381 (9th Cir. 1990)); Mersinaj v. Ashcroft, 107 F. App’x 553, 555 (6th Cir.

2002) (unpublished) (“A credibility finding supported by specific, cogent reasons will be

upheld.”). Although the IJ was not obliged to accept Dosa’s explanations, he was obliged

to spell out his reasons for rejecting them. He did not, and we therefore lack any basis for

concluding that his decision was supported by substantial evidence.
(No. 03-4323)                              - 17 -

       Never having met or questioned Mr. Dosa, I cannot say affirmatively that he is a

credible witness to the events he claims took place in Togo. Nor can I say that a

reasonable adjudicator could not set forth the type of cogent reasons lacking in the IJ’s

opinion for disbelieving certain aspects of Dosa’s testimony. Indeed, it may be true that if

the IJ had reached a more measured conclusion in this case, more clearly tied to the

evidence in the record, I would have joined the court in affirming the BIA’s decision. I do

not believe, however, that any reasonable adjudicator could, on the basis of the evidence

cited by the IJ, reach the hyperbolic conclusion that Dosa was “an inherently incredible

person” who had failed to demonstrate “that he is from Togo, let alone that he is a member

of the UFC or has done anything for the party.” I would remand this case to the BIA for

reconsideration or a new hearing.

       For these reasons, I respectfully dissent.